Exhibit 10.9

Form for Non-Employee Directors

ROSEHILL RESOURCES INC.

LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK GRANT NOTICE

Pursuant to the terms and conditions of the Rosehill Resources Inc. Long-Term
Incentive Plan, as amended from time to time (the “Plan”), Rosehill Resources
Inc. (the “Company”) hereby grants to the individual listed below (“you” or
“Director”) the number of shares of Restricted Stock (the “Restricted Shares”)
set forth below in this Restricted Stock Grant Notice (this “Grant Notice”). The
Restricted Shares are subject to the terms and conditions set forth herein, in
the Restricted Stock Agreement (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

Director’s Name:    [●] Date of Grant:    [●] Total Number of Shares of
Restricted Stock:    [●] Shares Vesting Commencement Date:    [●] Vesting
Schedule:    Subject to the terms and conditions of the Agreement, the Plan and
the other terms and conditions set forth herein, the Restricted Shares shall
vest on the first anniversary of the Vesting Commencement Date identified above
so long as you continuously serve as a director of the Company from the Date of
Grant through such anniversary date.

By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Grant Notice. You acknowledge that you have reviewed the
Agreement, the Plan and this Grant Notice in their entirety and fully understand
all provisions of the Agreement, the Plan and this Grant Notice. You hereby
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations
arising under the Agreement, the Plan or this Grant Notice.

You also understand and acknowledge that you should consult with your tax
advisor regarding the advisability of filing with the Internal Revenue Service
an election under section 83(b) of the Internal Revenue Code with respect to the
Restricted Shares. This election must be filed no later than 30 days after Date
of Grant set forth in this Grant Notice. This time period cannot be extended. If
you wish to file a section 83(b) election, an election form is attached hereto
as Exhibit B. By signing below, you acknowledge (a) that you have been advised
to consult with a tax advisor regarding the tax consequences of the award of the
Restricted Shares and (b) that timely filing a section 83(b) election (if you
choose to do so) is your sole



--------------------------------------------------------------------------------

responsibility, even if you request the Company or any of its affiliates or any
of their respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders and financial representatives) to assist in making
such filing or to file such election on your behalf.

This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

Note: To accept the grant of the Restricted Shares, you must execute this Grant
Notice and return an executed copy to the Company, 16200 Park Row, Suite 300,
Houston, Texas, 77084, by             .

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and Director has executed this Grant
Notice, effective for all purposes as provided above.

 

ROSEHILL RESOURCES INC. By:  

 

  Name:  

 

  Title:  

 

DIRECTOR

 

[Name of Director]

SIGNATURE PAGE TO

RESTRICTED STOCK GRANT NOTICE



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached by and
between Rosehill Resources Inc., a Delaware corporation (the “Company”), and [●]
(“Director”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice.

1. Award. The Company hereby grants to Director the number of shares of
Restricted Stock set forth in the Grant Notice (the “Restricted Shares”) on the
terms and conditions set forth in the Grant Notice, this Agreement and the Plan,
which is incorporated herein by reference as a part of this Agreement. In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

2. Issuance Mechanics. The Company shall (a) cause a stock certificate or
certificates representing the Restricted Shares to be registered in the name of
Director, or (b) cause the Restricted Shares to be held in book-entry form. If a
stock certificate is issued, it shall be delivered to and held in custody by the
Company and shall bear such legend or legends as the Committee deems appropriate
in order to reflect the Forfeiture Restrictions and to ensure compliance with
the terms and provisions of this Agreement, the rules, regulations and other
requirements of the United States Securities and Exchange Commission and any
stock exchange on which the Stock is then listed or quoted. If the shares of
Stock are held in book-entry form, then such entry will reflect that the shares
are subject to the restrictions of this Agreement.

3. Forfeiture Restrictions.

(a) The Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of except as
provided in this Agreement or the Plan, and in the event of the termination of
Director’s membership on the Board, Director shall immediately and without any
further action by the Company, forfeit and surrender to the Company for no
consideration all of the Restricted Shares with respect to which the Forfeiture
Restrictions have not lapsed in accordance with Section 3(b) as of the date of
such termination of Director’s membership on the Board. The prohibition against
transfer and the obligation to forfeit and surrender the Restricted Shares to
the Company upon termination of Director’s membership on the Board as provided
in the preceding sentence are referred to herein as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of the Restricted Shares.

(b) The Restricted Shares shall be released from the Forfeiture Restrictions in
accordance with the vesting schedule set forth in the Grant Notice. The
Restricted Shares with respect to which the Forfeiture Restrictions lapse
without forfeiture are referred to herein as the “Earned Shares.” As soon as
administratively practicable following the release of any Stock from the
Forfeiture Restrictions, the Company shall, as applicable, either deliver to
Director the certificate or certificates representing such Stock in the
Company’s possession belonging to Director, or, if the Stock is held in
book-entry form, then the Company shall remove the notations indicating that the
Stock is subject to the restrictions of this Agreement. Director (or

 

A-1



--------------------------------------------------------------------------------

the beneficiary or personal representative of Director in the event of
Director’s death or disability, as the case may be) shall deliver to the Company
any representations or other documents or assurances as the Company or its
representatives deem necessary or advisable in connection with any such
delivery.

4. Dividends and Other Distributions. Dividends and other distributions that are
paid or distributed with respect to a Restricted Share (whether in the form of
shares of Stock or other property (including cash)) (referred to herein as
“Distributions”) shall be subject to the transfer restrictions and the risk of
forfeiture applicable to the related Restricted Share and shall be held by the
Company or other depository as may be designated by the Committee as a
depository for safekeeping. If the Restricted Share to which such Distributions
relate is forfeited to the Company, then such Distributions shall be forfeited
to the Company at the same time such Restricted Share is so forfeited. If the
Restricted Share to which such Distributions relate becomes vested, then such
Distributions shall be paid and distributed to the Director as soon as
administratively feasible after such Restricted Share becomes vested (but in no
event later than March 15 of the calendar year following the calendar year in
which such vesting occurs). Distributions paid or distributed in the form of
securities with respect to Restricted Shares shall bear such legends, if any, as
may be determined by the Committee to reflect the terms and conditions of this
Agreement and to comply with applicable securities laws.

5. Rights as Stockholder. Except as otherwise provided herein, upon issuance of
the Restricted Shares by the Company, Director shall have all the rights of a
stockholder of the Company with respect to such Restricted Shares subject to the
restrictions herein, including the right to vote the Restricted Shares.

6. Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in compensation income or wages
to Director for federal, state, local or foreign tax purposes, Director shall
deliver to the Company or to any Affiliate nominated by the Company at the time
of such receipt or lapse, as the case may be, such amount of money or, if
permitted by the Committee in its sole discretion, shares of Stock as the
Company or any Affiliate nominated by the Company may require to meet its
obligation under applicable tax or social security laws or regulations, and if
Director fails to do so, the Company and its Affiliates are authorized to
withhold, or cause to be surrendered, from any cash or stock remuneration
(including any of the Restricted Shares or Earned Shares under this Agreement)
then or thereafter payable to Director equal to any tax or social security
required to be withheld by reason of such resulting compensation income or
wages, and to take such other action as may be necessary in the opinion of the
Company to satisfy such withholding obligation. Director acknowledges and agrees
that none of the Board, the Committee, the Company or any of its Affiliates have
made any representation or warranty as to the tax consequences to Director as a
result of the receipt of the Restricted Shares, the lapse of any Forfeiture
Restrictions or the forfeiture of any of the Restricted Shares pursuant to the
Forfeiture Restrictions. Director represents that he is in no manner relying on
the Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, Directors or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences.
Director represents that he has consulted with any tax consultants that Director
deems advisable in connection with the Restricted Shares.

 

A-2



--------------------------------------------------------------------------------

7. Refusal to Transfer; Stop-Transfer Notices. The Company shall not be required
(a) to transfer on its books any shares of Stock that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(b) to treat as owner of such shares or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such shares shall have
been so transferred. Director agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

8. Restricted Shares Not Transferable. The Restricted Shares may not be sold,
pledged, assigned or transferred in any manner unless and until the Forfeiture
Restrictions have lapsed. No Restricted Shares or any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of
Director or his or her successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect.

9. Membership on the Board. Nothing in the adoption of the Plan, nor the award
of the Restricted Shares thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Director the right to continued membership on the
Board or affect in any way the right of the Company or any such Affiliate, or
any other entity to terminate the Director’s membership at any time. Any
question as to whether and when there has been a termination of Director’s
membership on the Board, and the cause of such termination, shall be determined
by the Board, and such determination shall be final, conclusive and binding for
all purposes.

10. Section 83(b) Election. If Director makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Shares as of the Date of
Grant rather than as of the date or dates upon which Director would otherwise be
taxable under Section 83(a) of the Code, Director hereby agrees to (a) use the
election form provided in Exhibit B for such purpose and (b) deliver a copy of
such election to the Company promptly after filing such election with the
Internal Revenue Service.

11. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Director, such notices or
communications shall be effectively delivered if hand delivered to Director or
if sent by registered or certified mail to Director at the last address Director
has filed with the Company. In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

12. Agreement to Furnish Information. Director agrees to furnish to the Company
all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the

 

A-3



--------------------------------------------------------------------------------

Restricted Shares granted hereby. Without limiting the scope of the preceding
sentence, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect. The Board may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of Director
shall be effective only if it is in writing and signed by both Director and an
authorized officer of the Company.

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement without Director’s consent. This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon Director and Director’s beneficiaries, executors,
administrators and the person(s) to whom the Restricted Shares may be
transferred by will or the laws of descent or distribution.

16. Clawback. Notwithstanding any provision in this Agreement, the Grant Notice
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Stock granted hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

17. Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

[Remainder of Page Intentionally Blank]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 83(b) ELECTION

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.

 

1. The name, taxpayer identification number and address of the undersigned (the
“Taxpayer”), and the taxable year for which this election is being made are:

 

Taxpayer’s Name:            Taxpayer’s Social                    Security
Number:        -        -            Taxpayer’s Address:                      
Taxable Year:           

 

2. The property that is the subject of this election (the “Property”) is
                 shares of common stock of Rosehill Resources Inc.

 

3. The Property was transferred to the Taxpayer on [Insert transfer date].

 

4. The Property is subject to the following restrictions: The shares are subject
to various transfer restrictions and are subject to forfeiture in the event
certain service conditions are not satisfied.

 

5. The fair market value of the Property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Section 1.83-3(h) of the Income Tax Regulations) is $         per share x
                 shares = $        .

 

6. The amount paid by the Taxpayer for the Property is 0.00.

 

7. The amount to include in gross income is $        .

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which the taxpayer files his or her annual income tax return
not later than 30 days after the date of transfer of the Property. A copy of the
election also will be furnished to the person for whom the services were
performed. The undersigned is the person performing the services in connection
with which the Property was transferred.

 

Dated:  

 

    

 

       Taxpayer’s Signature

EXHIBIT B